Title: From George Washington to Moses Hazen, 6 December 1781
From: Washington, George
To: Hazen, Moses


                        
                            Sir
                            Philada 6th Decemr 1781.
                        
                        The destination of your Regiment for the Winter will be Lancaster in this State. You will therefore order it
                            to march thither by the shortest Route from the place where this may reach you. If it should be from Christiana Bridge or
                            Wilmington you will probably find Flour Waggons returning which will transport your Baggage upon easy terms unless you
                            have a sufficiency of public Waggons with you. You will upon your arrival at Lancaster, untill you receive more
                            particular orders, mount the necessary Guard over the prisoners of War.
                        You will either come forward to this place yourself or send one of your Officers with accurate Returns of the
                            Strength of the Regt that the secretary at War may from them give you a compleat supply of Cloathing, which I have the
                            pleasure to inform you we have now in our power to distribute to the brave and deserving soldiers. I am &c.

                    